                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JERRY WAYNE SCOFIELD,                   )
#305657,                                )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )    CASE NO. 2:20-CV-652-WKW
                                        )              [WO]
WARDEN REOSHA BUTLER;                   )
JEFFERSON S. DUNN, Prison               )
Commissioner and his cabinet            )
personnel; CHERYL PRICE;                )
CELESTE HUNTER, R.N., Program           )
Administrator at Wexford Health;        )
and JOHN CROW, Warden at                )
Easterling,                             )
                                        )
             Defendants.                )

                                    ORDER

      On April 2, 2021, the Magistrate Judge filed a Recommendation (Doc. # 56)

to which Plaintiff filed an objection (Doc. # 60). Based upon a de novo review of

those portions of the Recommendation to which objection is made, 28 U.S.C. § 636,

it is ORDERED as follows:

      (1)   The objection (Doc. # 60) is OVERRULED;

      (2)   The Recommendation (Doc. # 56) is ADOPTED; and

      (3)   Plaintiff’s Second Motion for Preliminary Injunction (Doc. # 46) is

DENIED.
DONE this 23rd day of June, 2021.

                                          /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                2
